OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed for the reasons stated in the opinion of Justice John Carro at the Appellate Division (83 AD2d 311; see, also, People v Arnau, 58 NY2d 27). In view of the additional finding of independent source made by the Appellate Division, we note that its modification was “upon the law and such facts which, but for the determination of law, would not have led to * * * modification” with respect to the question reviewed (CPL 450.90, subd 2, par [a]) and is, therefore, reviewable by us.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Meyer concur; Judge Fuchsberg taking no part.
Order affirmed in a memorandum.